Citation Nr: 0307487	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  99-13 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from February 1943 to October 
1945.  This appeal comes before the Board of Veterans' 
Appeals (Board or BVA) from a February 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California, in which the RO granted service 
connection for PTSD and assigned a 30 percent initial 
evaluation.  The veteran disagreed with that evaluation in 
April 1999.  After the RO issued a statement of the case 
(SOC) in May 1999, the veteran submitted a timely substantive 
appeal in June 1999.  By a supplemental SOC issued in 
February 2002, the initial evaluation for PTSD was increased 
to 50 percent.  However, as that decision did not award the 
maximum benefits sought by the veteran, the claim remains in 
contention.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
evidence necessary for an equitable disposition of the claim 
addressed in this decision has been obtained.

2.  Prior to August 4, 1999, the veteran's service-connected 
PTSD was manifested by mood disturbances such as depression 
and anxiety, but no panic attacks; nightmares, flashbacks, 
and intrusive thoughts; difficulty dealing with stress; and 
difficulty with social interaction, resulting in no more than 
considerable social and industrial impairment.  

3.  Since August 4, 1999, the veteran's service-connected 
PTSD has been manifested by mood disturbances equivalent to 
near-continuous anxiety or depression affecting the ability 
to function independently; increased anger and rage; increase 
in the frequency and severity of nightmares, flashbacks, and 
intrusive thoughts of combat experiences; increased 
hypervigilance and startle response; difficulty dealing with 
stress; difficulty with social interaction; and increasing 
social isolation, all resulting in moderate to severe social 
and occupational impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent for PTSD were not met prior to August 4, 1999.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.125, 4.130, Diagnostic Code 9411 (2002).

2.  From August 4, 1999, the criteria for a 70 percent 
evaluation for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.125, 4.130, 
Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran, who is now 82 years of age, has specifically 
contended that he is entitled to a 70 percent evaluation for 
PTSD, but he further states that he does not want a 100 
percent evaluation because he would like to continue to work 
a few hours a week.  

Duty to assist and notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The final rule implementing the VCAA was published 
on August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date (with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims, neither of which are relevant 
to this case).  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was afforded VA examinations in January 1999 and 
March 2000, and he provided testimony at a personal hearing 
conducted in December 2002.  The veteran has been afforded 
the opportunity to identify additional relevant clinical 
records.  There are no additional records of any type which 
have been identified by the veteran as relevant which VA has 
not obtained.  38 U.S.C.A. § 5103A(a) (West 2002).  The Board 
notes in particular that the veteran's December 2002 
testimony reflects that he is no longer receiving regular VA 
outpatient therapy, and thus, it appears that there are no 
recent VA records to obtain.

The veteran was specifically informed of the enactment of the 
VCAA and the provisions of that act by a supplemental 
statement of the case (SSOC) issued in February 2002.  VA 
provided the complete text of the revised regulation at 
38 C.F.R. § 3.159 implementing the VCAA, in pages 2 to 6 of 
that SSOC.  The regulation informs the veteran of each duty 
set forth in the VCAA, reflects that the veteran is 
responsible for identifying relevant evidence, and informs a 
claimant that VA will attempt to obtain identified evidence 
on his/her behalf.  The SSOC informed the veteran of the 
evidence reviewed in his case and conclusions reached.  

The veteran was specifically informed of the criteria under 
38 C.F.R. § 4.130, Diagnostic Code 9411 for the levels of 
evaluation available under that diagnostic code in a SOC 
issued in May 1999.  In particular, that SOC set out the 
compete text of the General Rating Formula for Mental 
Disorders, so that the veteran could see what evidence would 
be required to substantiate his claim.  

The veteran was again informed of the VCAA, and provided with 
a complete text of the statutory provision, by a SSOC issued 
in January 2003. 

Where the evidence of record does not reflect the current 
state of the claimant's disability, a VA examination must be 
conducted.  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a).  Generally, reexaminations are required 
if it is likely that a disability has improved, if the 
evidence indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.  
Although there has been evidence suggesting increased 
disability since the last VA examination, as discussed in 
more detail below, the Board is granting, in full, the 
benefit sought on appeal.  Another examination is not needed, 
then, since there is sufficient evidence of record.

The rating decisions, SOC, and SSOCs have notified the 
veteran of the duties owed to him and of his responsibility 
to identify relevant evidence.  He has been afforded VA 
examinations and has had opportunity to identify or submit 
additional evidence.  The VCAA and its implementing 
regulations have been considered by the RO.  As such, the 
Board thus finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
regulatory changes published to implement that statute. 

Factual background

By a statement submitted in August 1998, the veteran provided 
clinical evidence to support a claim of entitlement to 
service connection for PTSD.  The clinical evidence, the 
report of a July 1998 clinical assessment of the veteran, 
with an August 1998 addendum, reflected a diagnosis of PTSD, 
with an opinion linking the diagnosed PTSD to the veteran's 
service as a tail gunner in World War II.  

The clinical notes reflect that, at the time of the July 1998 
evaluation, the veteran reported daily intrusive imagery of 
his combat experiences, most frequently triggered by his 
service-connected tinnitus.  He reported nightly dreams with 
war zone content or violence.  The veteran, who was 77 years 
of age, reported that one of the current problems increasing 
his PTSD symptoms was that his children were trying to force 
him to retire.  The provider noted that the veteran used his 
work as a way of managing and minimizing his PTSD symptoms 
and isolating himself from people.  He and his wife had 
separated more than 20 years earlier, after more than 20 
years of marriage.  The provider stated that the veteran's 
concentration was impaired by his PTSD symptoms, and the 
veteran was beginning to experience depression.  The provider 
also noted that the veteran tended to under-report his PTSD 
symptoms and the impact of those symptoms on his life.  

On VA examination conducted in January 1999, the veteran had 
a blunt affect.  He reported that he felt good during the 
week, when he was working, but felt depressed on the 
weekends, and no longer had much interest in former hobbies.  
He reported a decreased energy level.  He reported that his 
children were continuing to attempt to force him to retire.  
He was in the process of divorcing his wife, because his wife 
would not agree to refinance the mortgage in the home office 
where he was living.  He reported that he was anxious, but 
denied panic attacks.  He noted feeling tense when birds flew 
overhead, because it reminded him of a military formation.  
He reported that he must continue working because he vowed to 
work to help people as a way of paying back for the civilians 
he killed on bombing missions.  The examiner assigned a 
Global Assessment of Functioning (GAF) score of 58.  The 
examiner commented that the veteran's GAF score would be 
somewhat lowered by the veteran's reaction to the current 
conflicts with family members and legal entanglements.  

In a statement submitted in April 1999, the veteran stated 
that he had insomnia, frequent nightmares and night sweats, 
and frequent intrusive thoughts about the war.  He also 
stated his belief that his gastro-esophageal reflux disorder, 
which prevented him from eating in social situations, was 
caused or exacerbated by the symptoms he had a result of his 
wartime experiences.  

VA outpatient treatment records reflect that individual 
therapy, every two weeks, was initiated in April 1999.  The 
provider noted that the veteran had survivor's guilt/grief, 
anger/rage, and flashbacks, and the assessment was "PTSD 
symptoms."  In July 1999, the additional symptom of 
depression was noted.  In early August 1999, the veteran 
reported that he had just undergone intestinal surgery, and 
had experienced a flashback when he was coming out from under 
anesthesia.  He reported that he continued to have flashbacks 
while in the hospital, and reported that the number of 
nightmares had increased.  The veteran reported, "I have a 
hair trigger startle response."  The assessment was "severe 
PTSD symptoms."  

In September 1999, he reported that his PTSD had been worse 
since his operation.  He reported low energy, worse startle 
response, and reported that when he got "stressed-out" he 
would feel lightheaded and pass out.  He also reported that 
his compulsion to have things in order was causing problems 
with his wife.  

Outpatient treatment records dated in October 1999 reflect 
that the veteran reported that he was "jumpy" since his 
surgery, and had been having an increase in nightmares, 
flashbacks, and other symptoms.  He also reported difficulty 
controlling anger and rage, and reported that his wife, to 
whom he had recently become married, was moving out of the 
house because of these problems.  The provider noted in 
November 1999 that the veteran had depression, anxiety, and 
anger, and severe PTSD symptoms.  Treatment notes dated in 
December 1999 reflect continued notation that the veteran had 
severe PTSD with depression, anger, anxiety, and survivor 
guilt/grief.

March 2000 outpatient treatment notes reflect that, while he 
was in a church with his wife, he visualized a bomb coming 
through the roof.  He reported having flashbacks while 
driving.  In April 2000, he reported that another driver 
rear-ended him, and this triggered a flashback.  In June 
2000, the veteran reported that another surgical procedure 
was planned.  He was anxious and worried that the surgery 
would be followed by flashbacks as the last one was.  The 
provider continued to describe the veteran's PTSD symptoms as 
very severe.  

On VA examination conducted in March 2000, the examiner noted 
that the veteran reported sleeping four hours per night and 
having nightmares and flashbacks about twice per week.  The 
veteran reported episodes of depression, primarily after 
experiencing flashbacks.  The veteran continued to work 20 or 
more hours per week, continuing to fulfill a pledge he made 
during the war to help people.  The veteran was cooperative 
and pleasant.  His mood was anxious and his affect was 
restricted.  His insight was slightly impaired; his judgment 
was fair.  The examiner assigned a GAF score of 55.   

Clinical notes dated in June 2002 reflect that the provider 
determined that the veteran's medication should be adjusted 
because the veteran needed some relief from his high levels 
of anxiety.  The next clinical evaluation, later that same 
month, disclosed that the medication had not assisted the 
veteran to relieve his anxiety, but rather seemed to cause 
increased anxiety.  The veteran also had constant, chronic 
hip pain, which exacerbated the PTSD symptoms.  He also 
reported having financial difficulty because of his 
illnesses.

At a personal hearing conducted in December 2002, the veteran 
testified that he was very nervous and that he often felt 
very anxious, except when he was working.  The veteran's 
spouse testified, in essence, that he was so nervous at home 
that she had to help him with things that he should have been 
physically capable of doing himself.  She testified that he 
was unable to live alone because of his nervousness.  The 
veteran and his wife agreed that he had to take medication at 
night to sleep, although he still had nightmares.  The 
veteran also testified that he left his home infrequently, 
perhaps every two weeks, on average, although he continued to 
work because his patients came to his house.  His wife 
testified that the veteran was too nervous to be allowed to 
drive on his own.  She testified that he was so easily 
startled that he would likely have a wreck.  The veteran 
testified that he did not want a total evaluation for his 
PTSD because he wanted to continue to work.  

Analysis

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In order to evaluate the level of disability and any 
changes, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).

In the instant case, the veteran's appeal arises from the 
original assignment of a disability rating.  With regard to 
initial rating cases, separate ratings can be assigned to 
separate periods of time, based upon the facts found - a 
practice known as "staged ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999).

The veteran's service-connected psychiatric disorder is 
evaluated under Diagnostic Code 9411.  The regulations 
establish a general rating formula for mental disorders.  
38 C.F.R. § 4.130.  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

The current 50 percent schedular evaluation contemplates 
reduced reliability and productivity in occupational and 
social situations due to such symptomatology as: flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks that occur more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  See DC 9411.

A 70 percent evaluation envisions occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  Id.

A GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  A GAF score of 51 to 60 indicates moderate symptoms 
or moderate difficulty in social, occupational, or school 
functioning.  See DSM-IV at 44-47.  The scores of 55 and 58, 
which the veteran was assigned in January 1999 and March 
2000, represent moderate symptoms and moderate difficulty in 
functioning.  

The Board notes that assignment of a GAF score of 58 in 
January 1999 appears consistent with the veteran's symptoms 
at that time.  At that time, the veteran's service-connected 
PTSD was manifested by moderate social and industrial 
impairment, in that he had been working and was apparently 
well-regarded in the community.  However, the evidence 
reflects that the veteran felt compelled by his war 
experiences to continue working.  The evidence also reflects 
that the veteran used his work as a tool for managing his 
PTSD symptoms.  The veteran had difficulty sleeping.  He had 
nightmares and flashbacks averaging two or more times a week, 
and frequent, sometimes daily, intrusive thoughts.  He had 
symptoms of anger and irritability, although there is little 
evidence that these symptoms were significant in impairing 
work or personal relationships.  

However, over the pendency of the appeal, there was increased 
conflict between the veteran and his family, as he divorced 
his first wife and his grown children undertook litigation 
against him.  The clinical evidence reflects that the veteran 
had several chronic medical problems.  Following a late July 
1999 surgical procedure for intestinal problems, the veteran 
began to complain of increased PTSD symptoms.  Although a GAF 
score of 55 was assigned in March 2000, outpatient clinical 
records beginning August 4, 1999, reflect that the veteran 
began to complain of increasing PTSD symptoms.  

In particular, the provider who was treating the veteran 
every two weeks noted an increase in the frequency and 
severity of the reported nightmares, flashbacks, and 
intrusive thoughts of combat experiences.  In March 2000, the 
veteran, while in church with his second spouse, experienced 
thoughts of a bomb coming through the roof of the church, 
suggesting an intrusive thought of combat of such severity as 
to approach being a hallucination.  The provider noted 
increased physiological manifestations of anxiety on 
objective examination.  The veteran reported anxiety so 
severe that he would sometimes become lightheaded and pass 
out.  

The provider who was seeing the veteran every two weeks had 
been providing an assessment, prior to August 4, 1999, merely 
that the veteran had PTSD symptoms.  The note dated August 4, 
1999, and all treatment notes thereafter, assessed the 
veteran as having "severe" or "very severe" PTSD symptoms.  
The Board notes that the report of the examiner who assigned 
a GAF score of 55 in March 2000 describes a less extensive 
range of PTSD symptoms than reflected in the cumulative 
reports of the twice-monthly VA treatment records.  The Board 
notes that providers who treated the veteran on a longer-term 
basis than one examination commented in the record that the 
veteran tended to under-report his symptoms.  The Board notes 
that although a GAF score is a very important assessment tool 
in evaluating the severity of a veteran's psychiatric 
disability, it does not require the Board to ignore other 
evidence of record.  

By the time of a personal hearing conducted in December 2002, 
the veteran's spouse testified that the veteran was so 
nervous that he really was no longer able to function 
independently, in her opinion.  It was noted during the 
hearing that the veteran's spouse was a registered nurse.  

Since this is an appeal from an initial evaluation assigned 
following an original grant of service connection, the Board 
has considered whether the veteran's disability varied in 
severity at any time over the relevant period so as to 
warrant "staged" ratings.  In this regard, the Board notes a 
difference in the severity of symptoms of the veteran's 
service-connected PTSD beginning August 4, 1999.

The VA outpatient treatment records and VA examination 
conducted prior to August 4, 1999, establish that the veteran 
is entitled to a 50 percent initial evaluation, but no higher 
rating, for his PTSD.  In particular, the veteran did not 
manifest near-continuous anxiety, panic, or depression, 
although he complained of anxiety.  Prior to August 4, 1999, 
the veteran reported flashbacks, but after that date he 
reported that a variety of events, some connected with his 
health care, were triggering flashbacks.  Since some of these 
triggering events were unavoidable, such as medical 
treatment, impairment due to PTSD was increased.  Prior to 
August 4, 1999, the veteran functioned independently, living 
alone for many years.  More recent evidence, in contrast, 
reflects that the veteran is no longer able to function 
independently as a result of his nervousness.  The fact that 
he leaves the house so infrequently, and avoids driving 
himself, suggests increasing social isolation.  

For the reasons discussed above, the evidence prior to August 
4, 1999, is not in equipoise to support an initial evaluation 
in excess of 50 percent.  Because the evidence as to this 
time period is not in equipoise, the provisions of 
38 U.S.C.A. § 5107(b) regarding resolution of reasonable 
doubt are not applicable.  However, the Board has considered 
the requirement of 38 C.F.R. § 4.3 to resolve any reasonable 
doubt regarding the level of the veteran's disability since 
that date in his favor.  Even though he has not exhibited 
symptoms such as suicidal ideations, impaired speech, spatial 
disorientation, or neglect of personal appearance and 
hygiene, the Board concludes that the objective medical 
evidence and the veteran's statements regarding his 
symptomatology shows disability that more nearly approximates 
that which warrants the assignment of a 70 percent disability 
rating as of August 4, 1999.  See 38 C.F.R. § 4.7.  

Accordingly, resolving any reasonable doubt in the veteran's 
favor, the Board finds that he met the requirements for a 70 
percent schedular rating as of August 4, 1999.  This is a 
Fenderson situation, and the Board has determined that staged 
ratings are appropriate based on the severity of the 
veteran's disability throughout the appeal period. 

In granting a higher initial rating, the Board notes that the 
70 percent rating is considered to be a full grant of the 
benefits being sought on appeal, at least from the August 4, 
1999, date.  The veteran has repeatedly stated that he wanted 
a 70 percent rating for this condition, but not a 100 percent 
rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a 
claimant may limit a claim or appeal to the issue of 
entitlement to a particular disability rating which is less 
than the maximum disability rating allowed by law).  As for 
the rating prior to August 4, 1999, that claim is being 
denied for the reasons given above.















	(CONTINUED ON NEXT PAGE)




ORDER

The appeal for an initial evaluation in excess of 50 percent 
for service-connected PTSD prior to August 4, 1999, is 
denied.

An evaluation of 70 percent for PTSD is granted from August 
4, 1999, subject to laws and regulations governing awards of 
monetary benefits.



	                        
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

